As filed with the Securities and Exchange Commission on October 31, 2014 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SALON MEDIA GROUP, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 94-3228750 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 870 Market Street, Room 528 San Francisco, CA 94102 (Address of principal executive offices) Amended 2014 Stock Incentive Plan (Full title of the Plan) Cynthia Jeffers Chief Executive Officer 870 Market Street, Room 528 San Francisco, CA 94102 (415) 275-3911 (Name, Address, including zip code, and telephone number, including area code, of agent for service) Copies of all correspondence to: James R. Tanenbaum, Esq.
